Citation Nr: 0105282	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-01 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to September 
1972.  Thereafter, the veteran had additional service with 
the United States Army Reserves.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1999 rating decision by the Albuquerque, New Mexico RO.


REMAND

The veteran contends that he currently has a bilateral eye 
disability that had its onset during his active military 
service.  In the alternative, the veteran contends that his 
bilateral eye disability was incurred as the result of Agent 
Orange exposure during active military service.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.  

In particular, the veteran maintains that he was diagnosed 
with bilateral keratoconus within two years of his discharge 
from active duty in September 1972.  He stated that his 
private physician, Dr. Gray, opined that this eye disability 
was present (but undetected) during his active duty.  The 
Board notes that a January 1999 letter from the New Mexico 
Eye Clinic states that the veteran was first seen in 1974 for 
keratoconus.  However, copies of the records documenting the 
veteran's treatment in 1974 are not associated with the 
claims folder.  

In addition, the veteran has indicated that that he received 
treatment at the VA Medical Center (VAMC) in Albuquerque, New 
Mexico beginning in 1972.  Significantly, however, while 1998 
treatment records from the Albuquerque VAMC have been 
obtained, no attempt was made to obtain the veteran's 
complete record of treatment at the Albuquerque VAMC.  The 
Board notes that VA medical records are deemed to be 
constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records 
must be associated with the file before further review of the 
veteran's claim may be undertaken.

The Board regrets any further delay in this case.  However, 
for the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
bilateral keratoconus.  After securing 
the necessary releases, the RO should 
request copies of any medical records, 
including records from the New Mexico Eye 
Clinic and the VAMC in Albuquerque, that 
have not been previously obtained.  Any 
such records obtained should be 
associated with the claims file.  If the 
RO is unable to obtain all relevant 
records, the veteran should be notified 
of the records VA is unable to obtain, 
the efforts taken by the Secretary to 
obtain those records and any further 
action to be taken by VA with respect to 
the claim.

2.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  When the aforementioned development 
has been completed, the veteran's claim 
should be reviewed by the RO.  If the 
benefit sought on appeal remains denied, 
the veteran and the veteran's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


